DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 13-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over under Ramanujam et al. Pub. No.: US 2017/0232998 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1. 

Regarding claim 1, Ramanujam et al. discloses a method for generating torque in a steering system ([0005] “The steering system further generates a reference torque signal based on the state flag value, and generates a motor-assist torque signal based on the reference torque signal”) the method comprising: 
computing, by a controller, a rack force estimate the steering system using a non-linear vehicle model ([0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving. Alternatively, or in addition, the steering system 12 may predict the vehicle's rack force and use the calculated rack force to determine the desired driver torque efforts. A handwheel angle/position signal could be used, in addition to one or more other inputs, such as a vehicle-speed signal, to predict the vehicle rack force. Such a prediction may facilitate the steering system 12 to be robust to surface-friction and vehicle platform changes, and maintain a consistent steering feel during vehicle operation. However, such force predictions may not always match real rack force, especially in nonlinear region of tire operation, such as in the oversteer and/or the understeer conditions, which may be caused by a lower friction surface. In these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes.” & [0034] It should be noted that the rack force computation models described above are exemplary, and that in other examples, the rack force may be computed using different methods or their combinations, such as a nonlinear vehicle model, an observer, friction model, tie-rod sensor measurements and the like.).
that uses a lateral velocity estimate that is based on a vehicle velocity, a surface friction estimate, a tire-angle, tire velocity and at least one of a measured yaw rate from a yaw rate sensor and a lateral acceleration ([0006] “a method for computing an assist torque by a steering system includes detecting, by the steering system, a non-neutral vehicle motion state” & [0038] The VMS detection module 210 computes the VMS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal. & [0043] The RWA signal is used to compute a rotation velocity (u) of the wheels, for example in radians per second, by a wheel velocity module 420. In one or more examples, the wheel velocity module 420 receives a delayed RWA via a delay filter 422, and then differentiates as well as low-pass filters the input RWA to compute u. the yaw-rate observer module uses the following equation: & [0048] “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”);
wherein the rack force estimate is computed using a closed-loop state observer ([0027] “Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system. In steering systems using either of these techniques, the technical solutions herein facilitate improvement based on knowledge of the vehicle states, such as the understeer and/or the oversteer condition, by facilitating torque/effort communication to 222 output from the blending module 220 is used to calculate a reference torque (T_ref) 242. A closed-loop proportional-integral controller (PID controller) 250 computes a motor torque (T_motor) 252 using the T_ref 242 and a torque provided by the driver (T_bar) during maneuvering the handwheel 14. T_motor is used to generate an assist command (MtrTrq), which provides the assist torque by the steering system 12 during the maneuvers. & [0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system. The steering system may receive rack force reference values from more than one source, such as a bicycle model rack force reference that offers uniform and smooth steering feel under normal (sub-limit) driving conditions, and a rack force observer reference that offers accurate effort communication at sub-limit and limit conditions at the expense of coarseness in feel.) and
Ramanujam does not explicitly disclose “closed-loop state observer based on non-linear modified bicycle model”, however Ryu et al. teaches VEHICLE LATERAL VELOCITY AND SURFACE FRICTION ESTIMATION USING FORCE TABLES and discloses;
wherein the lateral velocity estimate is estimated using closed-loop state observer based on non-linear modified bicycle model ([0068] According to another embodiment of the present invention, the vehicle lateral velocity v.sub.y is estimated using a kinematic observer or estimator. A kinematic estimator is provided using a closed loop Luenberger observer with a kinematic relationship between the lateral velocity and standard sensor measurements for lateral acceleration, yaw-rate and vehicle longitudinal velocity. Measurement updates for the Luenberger observer are based on virtual lateral velocity measurements from front and rear axle lateral force versus side-slip angle tables. The tables represent relationships between lateral force and side-slip angle for combined tire and suspension, which provides the model with a lumped parameter that encompasses everything that affects the lateral forces including tire non-linearity, suspension effect, etc. The lateral velocity estimation is robust to road bank and does not accumulate sensor bias 
Ryu et al. teaches that these features are useful in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ryu et al. with the system disclosed by Ramanujam et al. in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables. 
Ramanujam et al. further discloses that;
generating, by the controller, a torque command for providing assist torque to a driver, the torque command is based on the rack force estimate, wherein the torque command represents an emulated driver effort, the emulated driver effort being representative of a handwheel torque ([0066] FIG. 11 depicts example components and data flow for the blending module 220, according to one or more embodiments. The blending module 220 receives the first rack force from the rack force predictor module 232. In one or more examples, the rack force predictor module 232 generates the first rack force based on a preconfigured vehicle model, using vehicle speed and motor angle. The blending and
providing, by a motor, the assist torque, which is an amount of torque corresponding to the torque command ([0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system”).

Regarding claim 2, Ramanujam et al. discloses the method of claim 1, further comprising: computing, by the controller, the tire-angle of a front tire based on a position of the motor ([0036] The system 200 further includes a first rack force prediction module 232. The first rack force prediction module may be a position-based rack force prediction module. In one or more examples, the first rack force prediction module 232 receives the vehicle speed and a motor angle signals and generates a first rack force value. Here the motor angle signal is indicative of a position of the motor 19 of the steering system 12. & [0038]“The V MS detection module 210 computes the V MS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal” & “[0048] The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship”).


Regarding claim 6, Ramanujam et al. discloses the method of claim 1, wherein the handwheel torque corresponds to a closed-loop handwheel torque control system. (para.0027, “the steering systems 12 may use torque measured by the one or more torque sensors 31-33 and calculate an assist torque using a table, such as a boost curve table, and digital filters. Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system” & [0028] For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving.”).

Regarding claim 7, Ramanujam et al. discloses the method of claim 1, wherein the lateral acceleration is computed using a closed loop calculation handwheel torque corresponds to a closed-loop handwheel torque control system. (para.0069, “The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system” & para.0027, “the steering systems 12 may use torque measured by the one or more torque sensors 31-33 and calculate an assist torque using a table, such as a boost curve table, and digital filters. Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system” & [0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving.”).

Regarding claim 8, Ramanujam et al. discloses a steering system comprising: 
a motor for generating torque; and a controller that ([0023] As shown in FIG. 1, the vehicle 10 further includes various sensors 31, 32, 33 that detect and measure observable conditions of the steering system 12 and/or of the vehicle 10. The sensors 31, 32, 33 generate sensor signals based on the observable conditions. In one example, the sensor 31 is a torque sensor that senses an input driver handwheel torque (HWT) applied to the handwheel 14 by the operator of the vehicle 10. The torque sensor generates a driver torque signal based thereon. In another example, the sensor 32 is a motor angle and speed sensor that senses a rotational angle as well as a rotational speed of the steering actuator motor 19. In yet another example, the sensor 32 is a handwheel position sensor that senses a position of the handwheel 14. The sensor 33 generates a handwheel position signal based thereon. & [0025] “the control module 40 generates a command signal to control the steering actuator motor 19 of the steering system 12 based on one or more of the inputs and further based on the steering control systems and methods of the present disclosure”);
computes vehicle rack force estimate using a non-linear vehicle model ([0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving. Alternatively, or in addition, the steering system 12 may predict the vehicle's rack force and use the calculated rack force to determine the desired driver torque efforts. A handwheel angle/position signal could be used, in addition to one or more other inputs, such as a vehicle-speed signal, to predict the vehicle rack force. Such a prediction may facilitate the steering system 12 to be robust to surface-friction and vehicle platform changes, and maintain a consistent steering feel during vehicle operation. However, such force predictions may not always match real rack force, especially in nonlinear region of tire operation, such as in the oversteer and/or the understeer conditions, which may be caused by a lower friction surface. In these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes.” & [0034] It should be noted that the rack force computation models described above are exemplary, and that in other nonlinear vehicle model, an observer, friction model, tie-rod sensor measurements and the like.). 
that uses a lateral velocity estimate that is based on a vehicle velocity, a surface friction estimate, a tire-angle, tire velocity, and at least one of a measured yaw rate from a sensor and a lateral acceleration ([0006] “a method for computing an assist torque by a steering system includes detecting, by the steering system, a non-neutral vehicle motion state” & [0038] The VMS detection module 210 computes the VMS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal. & [0043] The RWA signal is used to compute a rotation velocity (u) of the wheels, for example in radians per second, by a wheel velocity module 420. In one or more examples, the wheel velocity module 420 receives a delayed RWA via a delay filter 422, and then differentiates as well as low-pass filters the input RWA to compute u. the yaw-rate observer module uses the following equation: & [0048] “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”),
wherein the rack force estimate is computed using a closed-loop state observer ([0027] “Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the 222 output from the blending module 220 is used to calculate a reference torque (T_ref) 242. A closed-loop proportional-integral controller (PID controller) 250 computes a motor torque (T_motor) 252 using the T_ref 242 and a torque provided by the driver (T_bar) during maneuvering the handwheel 14. T_motor is used to generate an assist command (MtrTrq), which provides the assist torque by the steering system 12 during the maneuvers. & [0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system. The steering system may receive rack force reference values from more than one source, such as a bicycle model rack force reference that offers uniform and smooth steering feel under normal (sub-limit) driving conditions, and a rack force observer reference that offers accurate effort communication at sub-limit and limit conditions at the expense of coarseness in feel.) and
Ramanujam does not explicitly disclose “closed-loop state observer based on non-linear modified bicycle model”, however Ryu et al. teaches VEHICLE LATERAL VELOCITY AND SURFACE FRICTION ESTIMATION USING FORCE TABLES and discloses;
wherein the lateral velocity estimate is estimated using closed-loop state observer based on non-linear modified bicycle model ([0068] According to another embodiment of the present invention, the vehicle lateral velocity v.sub.y is estimated using a kinematic observer or estimator. A kinematic estimator is provided using a closed loop Luenberger observer with a kinematic relationship between the lateral velocity and standard sensor measurements for lateral acceleration, yaw-rate and vehicle longitudinal velocity. Measurement updates for the Luenberger observer are based on virtual lateral velocity measurements from front and rear axle lateral force versus side-slip angle tables. The tables represent relationships between lateral force and side-slip angle for combined tire and 
Ryu et al. teaches that these features are useful in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ryu et al. with the system disclosed by Ramanujam et al. in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables. 
Ramanujam et al. further discloses that;
generates a torque command for providing assist torque to a driver, the torque command is based on the rack force estimate, wherein the torque command represents an emulated driver effort, the emulated driver effort being representative of a handwheel torque ([0066] FIG. 11 depicts example components and data flow for the blending module 220, according to one or more embodiments. The blending module 220 receives the first  and 
the motor provides an assist torque, which is an amount of torque corresponding to the torque command ([0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system”).

Regarding claim 9, Ramanujam et al. discloses the steering system of claim 8, wherein the controller computes the tire-angle of a front tire based on a position of the motor ([0026] The technical solutions described herein improve the steering system 12 by facilitating the steering system 12, which is a component of the vehicle 10 that the driver is typically in constant contact with, to proactively indicate to the driver a vehicle motion state such as an understeer condition and an oversteer condition. For example, the technical solutions herein facilitate the steering system 12 to detect one or more types of vehicle motion states and adjust the assist torque in response. Accordingly, the steering system 12 communicates front axle forces to the driver.  & [0036] “the system 200 further includes a first rack force prediction module 232. The first rack force prediction module may be a position-based rack force prediction module. In one or more examples, the first rack force prediction module 232 receives the vehicle speed and a motor angle signals and generates a first rack force value. Here the motor angle signal is indicative of a position of the motor 19 of the steering system 12. & para.0038, “The V MS detection module 210 computes the V MS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more 

Regarding claim 13, Ramanujam et al. discloses the steering system of claim 8, wherein the handwheel torque corresponds to a closed-loop handwheel torque control system (para.0027, “the steering systems 12 may use torque measured by the one or more torque sensors 31-33 and calculate an assist torque using a table, such as a boost curve table, and digital filters. Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system” & [0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving.”).

Regarding claim 14, Ramanujam et al. discloses the steering system of claim 8, wherein the lateral acceleration is computed using a closed loop calculation (para.0069, “The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system”).

Regarding claim 15, Ramanujam et al. discloses a computer program product comprising a storage device having computer executable instructions stored therein ([0076] “the , 
the computer executable instructions when executed by a controller cause generating a torque in a steering system (para.0005, “The steering system further generates a reference torque signal based on the state flag value, and generates a motor-assist torque signal based on the reference torque signal”), the generating comprising: 
computing a rack force estimate for the steering system using a non-linear vehicle model ([0028] “For example, in case the steering system 12 is a closed loop steering system, the hand-wheel angle may be used to calculate a desired handwheel torque, where the desired handwheel torque is an effort that the driver expects during driving. Alternatively, or in addition, the steering system 12 may predict the vehicle's rack force and use the calculated rack force to determine the desired driver torque efforts. A handwheel angle/position signal could be used, in addition to one or more other inputs, such as a vehicle-speed signal, to predict the vehicle rack force. Such a prediction may facilitate the steering system 12 to be robust to surface-friction and vehicle platform changes, and maintain a consistent steering feel during vehicle operation. However, such force predictions may not always match real rack force, especially in nonlinear region of tire operation, such as in the oversteer and/or the understeer conditions, which may be caused by a lower friction surface. In these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes.” & [0034] It should be noted that the rack force computation models described above are exemplary, and that in other examples, the rack force may be computed using different methods or their combinations, such as a nonlinear vehicle model, an observer, friction model, tie-rod sensor measurements and the like.).
that uses a lateral velocity estimate that is based on a vehicle velocity, a surface friction estimate, a tire-angle, tire velocity and at least one of a measured yaw rate from a sensor and a lateral acceleration (para.0006, “a method for computing an assist torque by a steering system includes detecting, by the steering system, a non-neutral vehicle motion state” & [0038] The VMS detection module 210 computes the VMS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal. & para.0048, “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”);
wherein the rack force estimate is computed using a closed-loop state observer (([0027] “Alternatively, or in addition, in typical closed-loop EPS system, a reference torque generated from a model and the measured torque are used to do closed loop control of the EPS system. In steering systems using either of these techniques, the technical solutions herein facilitate improvement based on knowledge of the vehicle states, such as the understeer and/or the oversteer condition, by facilitating torque/effort communication to the driver. & [0035] Referring back to FIG. 2, the rack force 222 output from the blending module 220 is used to calculate a reference torque (T_ref) 242. A closed-loop proportional-integral controller (PID controller) 250 computes a motor torque (T_motor) 252 using the T_ref 242 and a torque provided by the driver (T_bar) during maneuvering the handwheel 14. T_motor is used to generate an assist command (MtrTrq), which provides 12 during the maneuvers. & [0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system. The steering system may receive rack force reference values from more than one source, such as a bicycle model rack force reference that offers uniform and smooth steering feel under normal (sub-limit) driving conditions, and a rack force observer reference that offers accurate effort communication at sub-limit and limit conditions at the expense of coarseness in feel.) and
Ramanujam does not explicitly disclose “closed-loop state observer based on non-linear modified bicycle model”, however Ryu et al. teaches VEHICLE LATERAL VELOCITY AND SURFACE FRICTION ESTIMATION USING FORCE TABLES and discloses;
wherein the lateral velocity estimate is estimated using closed-loop state observer based on non-liner modified bicycle model: ([0068] According to another embodiment of the present invention, the vehicle lateral velocity v.sub.y is estimated using a kinematic observer or estimator. A kinematic estimator is provided using a closed loop Luenberger observer with a kinematic relationship between the lateral velocity and standard sensor measurements for lateral acceleration, yaw-rate and vehicle longitudinal velocity. Measurement updates for the Luenberger observer are based on virtual lateral velocity measurements from front and rear axle lateral force versus side-slip angle tables. The tables represent relationships between lateral force and side-slip angle for combined tire and suspension, which provides the model with a lumped parameter that encompasses everything that affects the lateral forces including tire non-linearity, suspension effect, etc. The lateral velocity estimation is robust to road bank and does not accumulate sensor bias and sensitivity errors. & [0069] The kinematic estimator is constructed using a closed-loop Leunberger observer. The observer is based on the kinematic relationship between lateral acceleration measurement and the rate of change of the lateral velocity v.sub.y as: {dot over (v)}.sub.y=a.sub.y-rv.sub.x (42)  a.sub.y,m=a.sub.y-b.sub.ay (43) Where, b.sub.ay represents the bias of the lateral accelerometer. & [0058] “According to another 
Ryu et al. teaches that these features are useful in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ryu et al. with the system disclosed by Ramanujam et al. in order to provide tables that identify a relationship between the calculated front and rear axle lateral forces and the front and rear side-slip angles, and determine the vehicle lateral velocity and surface coefficient of friction from the tables. 
Ramanujam et al. further discloses that; 488610-03353 (N000831US) 
generating a torque command for providing assist torque to a driver, the torque command is based on the rack force estimate, wherein the torque command represents an emulated driver effort, the emulated driver effort being representative of a handwheel torque ([0066] FIG. 11 depicts example components and data flow for the blending module 220, according to one or more embodiments. The blending module 220 receives the first rack force from the rack force predictor module 232. In one or more examples, the rack force predictor module 232 generates the first rack force based on a preconfigured vehicle model, using vehicle speed and motor angle. The blending module 220 further receives the second rack force from the rack force predictor module 234. In one or more examples, the rack force predictor module 234 generates the second rack force using a rack force observer using a torque applied by the driver to the handwheel 14 and an assist torque generated by the steering system 12. The blending module 220 further   receives the V MS flag 212”); and
providing, by a motor, the assist torque, which is an amount of torque corresponding to the torque command ([0069] The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed-loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system”).

Regarding claim 16, Ramanujam et al. discloses the computer program product of claim 15, (para.0076, “the present technical solutions may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”) wherein generating the torque further comprises: computing the tire-angle of a front tire based on a position of the motor (para.0036, “the system 200 further includes a first rack force prediction module 232. The first rack force prediction module may be a position-based rack force prediction module. In one or more examples, the first rack force prediction module 232 receives the vehicle speed and a motor angle signals and generates a first rack force value. Here the motor angle signal is indicative of a position of the motor 19 of the steering system 12. & para.0038, “The V MS detection module 210 computes the V MS flag 212 based on the vehicle speed, a yaw-rate, and a road-wheel angle signals. In one or more examples, these inputs are received from one or more sensors. Alternatively, or in addition, the system 200 includes a motor to tire angle converter 270 that computes the road-wheel angle signal based on the motor angle signal. The motor angle signal is indicative of the position of the motor 19 of the steering system 12. For example, the motor to tire angle converter 270 uses a look-up table to determine the road-wheel angle corresponding to a value of the motor angle signal” & “[0048] The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship”).

Regarding claim 20, Ramanujam et al. discloses the computer program product of claim 15 (para.0076, “the present technical solutions may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”), wherein the lateral acceleration is computed using a closed loop calculation (para.0069, “The technical solutions described herein, thus, address a technical problem in a steering system, such as a closed-loop power steering system. For example, in closed loop steering systems, assist-torque is provided based on an estimated/predicted rack force to determine driver efforts at the handwheel of the steering system”).

Claims 3-5, 10-12 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over under Ramanujam et al. Pub. No.: US 2017/0232998 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, and further in view of Mahabadi et al. Patent No.: US 9,988,043 B2. 

Regarding claim 3, Ramanujam et al. discloses the method of claim 1, wherein generating the torque command ([0023] The sensor 31 is a torque sensor that senses an input driver handwheel torque (HWT) applied to the handwheel 14 by the operator of the vehicle 10. The torque sensor generates a driver torque signal based thereon”) comprises: 
computing, by the controller, an estimated rack force ([0028] “in these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes & [0048] “equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”). 
pneumatic trail value”, however Mahabadi et al. discloses that based on the lateral velocity and a pneumatic trail value (col.5 lines 49-54, “the pneumatic trail estimation module 512 uses a Kalman filter, a least squares method (e.g. a recursive least squares method),or other averaging or filtration based algorithms to determine the slope between estimate SAT values and estimated axle lateral force values ,thereby to estimate pneumatic trail” & col.4 lines 31-37, “the sensed parameters can include , but are not limited to , EPS delivered torque and steering angle that may be sensed directly from the EPS system 140 or determined indirectly from other sensed values , yaw rate , lateral speed , longitudinal speed , and vehicle roll angle that may be sensed directly from the vehicle IMU 150 or determined indirectly from other sensed values”).
Mahabadi et al. teaches that these features are useful in order to determine vehicle spin - out conditions based on the estimated pneumatic trail. (See the Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Mahabadi et al. with the system disclosed by Ramanujam et al. in view of Ryu et al. in order to determine vehicle spin - out conditions based on the estimated pneumatic trail.
Further Ramanujam et al. discloses that is computed dynamically ([0053], “In one or more examples, the V MS flag computation module 330 characterizes the vehicle 10 into two different states: dynamic state 750, and steady state 740, based on a yaw-rate error and a yaw-acceleration error. Further, respective checking conditions are used to determine flag values for dynamic state V MS and steady state V MS”).

Regarding claim 4, Ramanujam et al. discloses the method of claim 3, wherein the estimated rack force is computed  (para.0029, “Further, the technical features include a blending scheme to transition/combine the usage of position-based and estimated rack force predictions”).  
Ramanujam et al. does not disclose “front axle lateral force” and “pneumatic trail value”, however Mahabadi et al. discloses that as a product of a front axle lateral force that is computed based on the lateral velocity and pneumatic trail value (Col.4 Lines 13-
Mahabadi et al. teaches that these features are useful in order to estimate at least one lateral axle force, for example based on sensed lateral acceleration and yaw rates from the sensors. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Mahabadi et al. with the system disclosed by Ramanujam et al. in view of Ryu et al. in order to estimate at least one lateral axle force, for example based on sensed lateral acceleration and yaw rates from the sensors.

Regarding claim 5, Ramanujam et al. discloses the method of claim 4, wherein computing the lateral force further comprises: computing, by the controller, a slip angle based on the lateral velocity ([0048] The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG 

Regarding claim 10, Ramanujam et al. discloses the steering system of claim 8, wherein generating the torque command (para.0023, “the sensor 31 is a torque sensor that senses an input driver handwheel torque (HWT) applied to the handwheel 14 by the operator of the vehicle 10. The torque sensor generates a driver torque signal based thereon”) comprises: 
computing, by the controller, an estimated rack force (para.0028, “In these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes & para.0048, “equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”).
Ramanujam et al. does not disclose “pneumatic trail value”, however Mahabadi et al. discloses that based on the lateral velocity and a pneumatic trail value (col.5 lines 49-54, “the pneumatic trail estimation module 512 uses a Kalman filter, a least squares method (e.g. a recursive least squares method),or other averaging or filtration based algorithms to determine the slope between estimate SAT values and estimated axle lateral force values ,thereby to estimate pneumatic trail” & col.4 lines 31-37, “the sensed parameters can include , but are not limited to , EPS delivered torque and steering angle that may be sensed directly from the EPS system 140 or determined indirectly from other sensed values , yaw rate , lateral speed , longitudinal speed , and vehicle roll angle that may be sensed directly from the vehicle IMU 150 or determined indirectly from other sensed values”).
Mahabadi et al. teaches that these features are useful in order to determine vehicle spin - out conditions based on the estimated pneumatic trail. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use 
Further Ramanujam et al. discloses that is computed dynamically (para.0053, “In one or more examples, the V MS flag computation module 330 characterizes the vehicle 10 into two different states: dynamic state 750, and steady state 740, based on a yaw-rate error and a yaw-acceleration error. Further, respective checking conditions are used to determine flag values for dynamic state V MS and steady state V MS”).

Regarding claim 11, Ramanujam et al. discloses the steering system of claim 10, wherein the rack force is computed (para.0029, “Further, the technical features include a blending scheme to transition/combine the usage of position-based and estimated rack force predictions”).
Ramanujam et al. does not disclose “front axle lateral force” and “pneumatic trail value”, however Mahabadi et al. discloses that as a product of a front axle lateral force that is computed based on the lateral velocity and the pneumatic trail value (Col.4 Lines 13-21, “the control module 120 includes a sensor module 500, an SAT estimation module 502, a first vehicle spin-out condition module 504, a front axle lateral force estimation module 506,a central processing module 508 , a second vehicle spin-out condition module 510 , a pneumatic trail estimation module 512, a side slip angle estimation module 514 , a third vehicle spin-out condition module 516, a rear axle slip angle estimation module 518 and a feature control module 520” & col.4 lines 37-47, “The pneumatic trail estimation module 512 estimate pneumatic trail based on the sensed lateral acceleration, yaw rate and EPS torque” & “Tire or axle lateral force is determinable based on lateral acceleration and yaw rate and SAT is determinable based on electronic power steering torque in known ways . SAT and axle lateral force are able to be combined to estimate pneumatic trail based on a known relationship ( described further below ) between pneumatic trail , tire lateral force and SAT”).
Mahabadi et al. teaches that these features are useful in order to estimate at least one lateral axle force, for example based on sensed lateral acceleration and yaw rates from the sensors. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Mahabadi et al. with the system disclosed by Ramanujam et al. in view of Ryu et al. in order to estimate at least one lateral axle force, for example based on sensed lateral acceleration and yaw rates from the sensors.

Regarding claim 12, Ramanujam et al. discloses the steering system of claim 10, wherein computing the lateral force further comprises: computing, by the controller, a slip angle based on the lateral velocity (para.0048, “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”).

Regarding claim 17, Ramanujam et al. discloses the computer program product of claim 15 ([0076] “the present technical solutions may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”), wherein generating the torque command ([0023] “the sensor 31 is a torque sensor that senses an input driver handwheel torque (HWT) applied to the handwheel 14 by the operator of the vehicle 10. The torque sensor generates a driver torque signal based thereon”) comprises:
computing an estimated rack force ([0028] “In these conditions, an alternate rack force prediction scheme that relies on one or more input signals such as handwheel torque, motor torque, and the like, to estimate rack force and is robust to tire nonlinearities or surface friction changes & [0048] “equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”).
Ramanujam et al. does not disclose “pneumatic trail value”, however Mahabadi et al. discloses that based on the lateral velocity and a pneumatic trail value (col.5 lines 49-54, “the pneumatic trail estimation module 512 uses a Kalman filter, a least squares method (e.g. a recursive least squares method),or other averaging or filtration based algorithms to determine the slope between estimate SAT values and estimated axle lateral force values ,thereby to estimate pneumatic trail” & col.4 lines 31-37, “the sensed parameters can include , but are not limited to , EPS delivered torque and steering angle that may be sensed directly from the EPS system 140 or determined indirectly from other sensed values , yaw rate , lateral speed , longitudinal speed , and vehicle roll angle that may be sensed directly from the vehicle IMU 150 or determined indirectly from other sensed values”).
Mahabadi et al. teaches that these features are useful in order to determine vehicle spin - out conditions based on the estimated pneumatic trail. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Mahabadi et al. with the system disclosed by Ramanujam et al. in view of Ryu et al. in order to determine vehicle spin - out conditions based on the estimated pneumatic trail.
Further Ramanujam et al. discloses that is computed dynamically (para.0053, “In one or more examples, the V MS flag computation module 330 characterizes the vehicle 10 into two different states: dynamic state 750, and steady state 740, based on a yaw-rate error and a yaw-acceleration error. Further, respective checking conditions are used to determine flag values for dynamic state V MS and steady state V MS”).

Regarding claim 18, Ramanujam et al. discloses the computer program product of claim 17 (para.0076, “the present technical solutions may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”), wherein the estimated rack force is computed (para.0029, “Further, the technical features include a blending scheme to transition/combine the usage of position-based and estimated rack force predictions”). 
Ramanujam et al. does not disclose “front axle lateral force” and “pneumatic trail value”, however Mahabadi et al. discloses that as a product of a front axle lateral force that is computed based on the lateral velocity and the pneumatic trail value (Col.4 Lines 13-21, “the control module 120 includes a sensor module 500, an SAT estimation module 502, a first vehicle spin-out condition module 504, a front axle lateral force estimation module 506,a central processing module 508 , a second vehicle spin-out condition module 510 , a pneumatic trail estimation module 512, a side slip angle estimation module 514 , a third vehicle spin-out condition module 516, a rear axle slip angle estimation module 518 and a feature control module 520” & col.4 lines 37-47, “The pneumatic trail estimation module 512 estimate pneumatic trail based on the sensed lateral acceleration, yaw rate and EPS torque” & “Tire or axle lateral force is determinable based on lateral acceleration and yaw rate and SAT is determinable based on electronic power steering torque in known ways . SAT and axle lateral force are able to be combined to estimate pneumatic trail based on a known relationship ( described further below ) between pneumatic trail , tire lateral force and SAT”).
Mahabadi et al. teaches that these features are useful in order to estimate at least one lateral axle force, for example based on sensed lateral acceleration and yaw rates from the sensors. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by 

Regarding claim 19, Ramanujam et al. discloses the computer program product of claim 17 (para.0076, “the present technical solutions may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present technical solutions”), wherein computing the lateral force further comprises computing a slip angle based on the lateral velocity (para.0048, “The reference yaw module 320 may use force and moment balance equations at the front and rear axles of bicycle model, and a linear tire relaxation model to represent the lateral force vs slip angle relationship. For example, equations used in the model may be Equation (2); and Equation (3) where, V =lateral speed of center of gravity (CG) of the vehicle 10, r=yaw-rate of CG of the vehicle 10, a=distance of front axle from CG of the vehicle 10, b=distance of rear axle from CG of the vehicle, I22 = moment of inertia about z axis, F cf=tire force of front axle, and F cr=tire force of rear axle”).


Response to Arguments

Claim Interpretation under 35 U.S.C. §112(f)
Office Action has standard, generic, informative statement about the “means plus” claim limitations. As stated, “claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph”.

Rejection under 35 U.S.C. §103
 	Applicant's arguments, see Applicant Arguments/Remarks pages 6-10, filed on 03/12/2021, with respect to amended claims 1, 6, 8, 13, & 15, have been fully considered but they are not persuasive.

Prior art in record, Ramanujam et al. Pub. No.: US 2017/0232998 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, and further in view of Mahabadi et al. Patent No.: US 9,988,043 B2, disclose each and every element of the subject claims either expressly or inherently as shown on Office Action referenced paragraphs.

Regarding Claims 1-2, 6-9, 13-16 & 20; Ramanujam et al. Pub. No.: US 2017/0232998 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1 discloses each and every element of the subject claims, alone or in combination, either explicitly or inherently, as shown on Office Action. 

Regarding Claims 3-5, 10-12 & 17-19 ; Ramanujam et al. Pub. No.: US 2017/0232998 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, and further in view of Mahabadi et al. Patent No.: US 9,988,043 B2, disclose each and every element of the subject claims, alone or in combination, either explicitly or inherently, as shown on Office Action. 

Regarding argued common citation that "wherein the rack force estimate is computed using a closed-loop state observer" as amended features of the independent claims 1, 8 & 15; Ramanujam et al. Pub. No.: US 2017/0232998 A1 in view of Ryu et al. Pub. No.: US 2010/0131145 A1 discloses each and every element of the subject claim citation either expressly or inherently as referenced in the current office action. See Ramanujam et al para. [0027], [0035] & [0069].

Regarding argued common citation that "wherein the lateral velocity estimate is estimated using closed-loop control," as amended features of the independent claims 1, 8 & 15; Ramanujam et al. Pub. No.: US 2017/0232998 A1 in view of Ryu et al. Pub. No.: US 

Regarding argued common citation that "no combination of prior art teaches or suggests, inter alia, the amended features of the claims 1,6,8,13 & 15; it is believed that Ramanujam et al. Pub. No.: US 2017/0232998 A1, in view of Ryu et al. Pub. No.: US 2010/0131145 A1, and further in view of Mahabadi et al. Patent No.: US 9,988,043 B2 disclose each and every element of the subject claim citation either expressly or inherently as referenced in the current office action. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blommer; Michael Alan et al.	US 8150582 B2	Systems and methods for decoupling steering rack force disturbances in electric steering
Ryu; Jihan et al.	US 20100131144 A1	KINEMATIC ESTIMATOR FOR VEHICLE LATERAL VELOCITY USING FORCE TABLES
Nardi; Flavio et al.	US 20100131146 A1	ESTIMATION OF SURFACE LATERAL COEFFICIENT OF FRICTION
MAHABADI; SEYEDALIREZA KASAIEZADEH et al.	US 20180037222 A1	METHODS AND SYSTEMS FOR DETERMINING A VEHICLE SPIN-OUT CONDITION
Brown; Todd et al.	US 20080082246 A1	INTEGRATED CONTROL SYSTEM FOR STABILITY CONTROL OF YAW, ROLL AND LATERAL MOTION OF A DRIVING VEHICLE USING AN INTEGRATED SENSING SYSTEM TO DETERMINE LATERAL VELOCITY
Lu; Jianbo	US 20080059034 A1	INTEGRATED CONTROL SYSTEM FOR STABILITY CONTROL OF YAW, ROLL AND LATERAL MOTION OF A DRIVING VEHICLE USING AN INTEGRATED SENSING SYSTEM TO DETERMINE A SIDESLIP ANGLE
Lu, Jianbo  et al.	US 20030130775 A1	Vehicle side slip angle estimation using dynamic blending and considering vehicle attitude information
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEHRANG BADII/Primary Examiner, Art Unit 3665